United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0336
Issued: June 24, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 15, 2015 appellant, through counsel, filed a timely appeal of a
November 3, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days elapsed from the last merit decision dated November 5, 2014
to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal counsel argues the decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 19, 2013 appellant, then a 54-year-old mail handler, filed a traumatic
injury claim (Form CA-1) alleging that on November 20, 2013 he sustained a lower back strain
due to picking up a tray of mail which had fallen to the floor. He stopped work on
November 30, 2013. Appellant first sought treatment on December 3, 2013.
An OWCP Form CA-16, authorization for examination, dated December 9, 2013,
indicated that appellant was authorized to visit a Veterans Administration Hospital in
Birmingham, AL.2 On the second page of the form dated December 20, 2013, a physician3
reported that appellant bent over at work and felt a back strain. The physician noted review of
x-rays and diagnosed acute lower back pain. The physician checked a box marked “yes” when
asked if he believed the condition was caused or aggravated by the employment incident.
In support of his claim appellant submitted December 4, 2013 discharge instructions from
St. Vincent’s Birmingham emergency room; a December 3, 2013 disability note;4 a disability
note and report dated December 6, 2013 from Dr. Cheryl M. Law, a treating Board-certified
family medicine practitioner; and an unsigned December 17, 2013 duty status form (Form
CA-17).
A December 20, 2013 progress report by Dr. Matthew Skinner, a primary care resident,
which was cosigned by Dr. Terrence M. Shaneyfelt, a Board-certified internist, diagnosed low
back pain and probable lumbar disc herniation. The report noted that appellant sustained a
twisting injury at work on November 23, 2013, provided examination findings, and listed
appellant’s complaints.
A December 28, 2013 magnetic resonance imaging (MRI) scan revealed left-sided L4-5
intraforaminal disc herniation.
By letter dated January 9, 2014, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. Appellant was advised as to the medical and factual
evidence required and was afforded 30 days to provide this information.
OWCP subsequently received a December 20, 2013 medical treatment form (Form
CA-17)5 and a February 3, 2014 attending physician’s report (Form CA-20). The Form CA-17
provided work restrictions, history of injury, and diagnosis of 722.93, and checked next to a box
marked “yes” that the diagnosed condition corresponded with the history of injury given by
appellant.
2

A properly completed Form CA-16 authorization may constitute a contract for payment of medical expense to a
medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on
the claim. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003).
3

The signature on the form is illegible.

4

The last name listed is not totally legible.

5

The signature on the form is illegible.

2

In the Form CA-20, Dr. Shannon Williams, a treating physician, and Dr. Teresa Bryan, a
treating Board-certified internist, diagnosed left L4 radiculopathy, L4-5 intervertebral disc
herniation, and disc bulge. They opined that appellant was totally disabled from work
commencing December 3, 2013 and ongoing. A history of the November 20, 2013 injury and
physical examination findings were given.
By decision dated February 11, 2014, OWCP denied appellant’s claim as it found the
evidence insufficient to establish a causal relationship between the diagnosed lumbar conditions
and the November 20, 2013 incident.
In a form dated March 4, 2014, appellant requested a telephonic hearing before an OWCP
hearing representative, which was held on September 22, 2014.
In a March 10, 2014 form report, Drs. Bryan and Williams diagnosed left-sided L4-5
intraforaminal disc herniation with nerve root compression and radicular pain, which they
attributed to a November 23, 2013 employment incident.
In an April 10, 2014 report, Dr. Martin P. Jones, a treating Board-certified orthopedic
surgeon, provided physical examination findings and employment injury history and reviewed
objective tests. He diagnosed L4-5 extruded lateral disc herniation with L4 nerve root
compression and recommended surgery.
In a May 9, 2014 report, Drs. Bryan and Williams diagnosed lumbar radiculopathy which
they attributed to appellant bending over at work to pick up a tray. They observed that appellant
has had sharp shooting pain radiating into his left leg and constant left-sided back pain since the
November 2013 bending over and lifting incident. Drs. Bryan and Williams noted that prior to
the November 2013 employment incident appellant had no problems with the duties of his job,
but since the incident has experienced significant pain, difficulty walking, and substantial
decrease in his quality of life. They opined that appellant met all of the criteria to establish that
his diagnosed lumbar condition had been caused by the employment incident and was entitled to
benefits.
By decision dated November 5, 2014, an OWCP hearing representative affirmed the
denial of appellant’s claim.
In a letter dated October 16, 2015, appellant’s counsel requested reconsideration. In
support of his request, counsel resubmitted a May 9, 2014 report and a February 3, 2014 Form
CA-20 report from Drs. Bryan and Williams.
By decision dated November 3, 2015, OWCP denied reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
6

5 U.S.C. § 8128. Section 8128(a) of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.

3

interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.7 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant’s application for review must be received by OWCP within one
year of the date of that decision.8 When a claimant fails to meet one of the above standards,
OWCP will deny the application for reconsideration without reopening the case for review on the
merits.9
ANALYSIS
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
claim. In his October 16, 2015 application for reconsideration, appellant did not show that
OWCP erroneously applied or interpreted a specific point of law. He did not advance a pertinent
and relevant new legal argument not previously considered by OWCP. Counsel’s argument is
that appellant’s lumbar injury was causally related to the November 20, 2013 employment
incident. That is a medical issue which must be addressed by relevant medical evidence.10
In support of his October 16, 2015 reconsideration request, counsel resubmitted the
May 9, 2014 report and the February 3, 2014 Form CA-20 report by Drs. Bryan and Williams.
He also resubmitted appellant’s CA-1 form. The Board finds that the resubmission of evidence
already of record is insufficient to warrant reopening appellant’s case for merit review. As these
reports repeat evidence already in the case record, they are duplicative and do not constitute
relevant and pertinent new evidence.11
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. Based
on the findings and reasons stated above, the Board finds counsel’s arguments are
unsubstantiated.

7

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
8

Id. at § 10.607(a).

9

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
10

See Bobbie F. Cowart, 55 ECAB 746 (2004).

11

See L.T., Docket No. 09-1798 (issued August 5, 2010); D.K., 59 ECAB 141 (2007); D’Wayne Avila, 57 ECAB
642 (2006).

4

CONCLUSION
The Board finds OWCP properly refused to reopen appellant’s case for further review of
the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 3, 2015 is affirmed.
Issued: June 24, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

